Citation Nr: 1758162	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15- 11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for right shoulder injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION
The Veteran served in the U.S. Army from November 1954 to September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed May 2007 rating decision denied the claim for service connection for right shoulder injury.

2. The evidence received since the May 2007 rating decision does not relate to any unsubstantiated fact in the previously denied claim; and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for right shoulder injury.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for right shoulder injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105.  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  The Veteran's claim of entitlement to service connection for right shoulder injury was denied in a May 2007 rating decision.  The basis for the denial was that there was no evidence of complaint, treatment or a diagnosis of right shoulder injury in service and there was no evidence to show his condition was related to his active duty service.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.

The Veteran filed an application to reopen the claim in June 2010.  The evidence added to the record since the May 2007 denial includes VA treatment records from September 1955 to November 1955 that show no complaints, treatment, or diagnosis regarding a right shoulder injury and statements in support of the claim.  The Board has carefully reviewed the newly submitted evidence.  While such evidence is considered new, it is not material.  More specifically, it does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right shoulder injury.  In this case, it does not demonstrate that the Veteran had any in-service complaints regarding a right shoulder injury or that any current right shoulder injury is related to active duty service or any incident therein.  Because none of this newly submitted evidence pertains to the reason for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim, the request to reopen the previously disallowed claim of entitlement to service connection right shoulder injury is denied.  38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has not been received; the claim for entitlement to service connection for right shoulder injury is not reopened.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


